Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 1 of 29 PageID 329




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


                                                        CONSOL. CASE NO:
 In re Tampa Bay Rays Baseball Ltd. TCPA               8:18-cv-1187-EAK-MAP
 Litigation.
                                                  JURY TRIAL DEMANDED AND
                                                  INJUNCTIVE RELIEF SOUGHT


           CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

      Plaintiffs Chad Fernandez (“Fernandez”) and James Thomas (“Thomas”)

(Fernandez and Thomas each a “Plaintiff” and collectively the “Plaintiffs”),

individually and on behalf of all other similarly situated persons, complain and allege

as follows:

                              NATURE OF ACTION

      1.      Major League Baseball television ratings and game attendance have

been plummeting for years. Eager to stay on their fans’ minds, professional baseball

team franchisees and the league flouted their obligations under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and deployed intrusive

marketing strategies to maintain fan engagement and bolster sales.

      2.      Plaintiffs bring this action for statutory damages and other legal and

equitable remedies resulting from the illegal actions of Defendants Tampa Bay Rays

Baseball Ltd. (“TB Rays”) and MLB Advanced Media, L.P. (“MLB Media”) (TB Rays

and MLB Media each a “Defendant” and collectively the “Defendants”) in

transmitting advertisement and telemarketing text messages to Plaintiffs’ cellular

telephones and the cellular telephones of numerous others similarly situated using
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 2 of 29 PageID 330




an automatic telephone dialing system (“ATDS”) without anyone’s prior express

written consent and in violation of the TCPA.

                                     PARTIES

      3.     Plantiff Fernandez is, and at all times relevant hereto was, an

individual and a “person” as defined by 47 U.S.C. § 153(39), a citizen and resident of

Miami-Dade County, Florida, and the subscriber and user of the cellular telephone

number (305) ***-2432 (the “2432 Number”).

      4.     Plaintiff Thomas is, and at all times relevant hereto was, an individual

and a “person” as defined by 47 U.S.C. § 153(39), a citizen and resident of Pinellas

County, Florida, and the subscriber and user of the cellular telephone number (727)

***-8761 (the “8761 Number”) (the 2432 Number and the 8761 Number collectively

the “Plaintiffs’ Cell Numbers”).

      5.     Defendant TB Rays is, and at all times relevant hereto was, a limited

partnership organized under the laws of Florida and a “person” as defined by 47

U.S.C. § 153(39). TB Rays’ primary corporate headquarters are in St. Petersburg,

Florida.

      6.     Defendant MLB Media is, and at all times relevant hereto was, a limited

partnership organized under the laws of Delaware and a “person” as defined by 47

U.S.C. § 153(39). MLB Media’s primary corporate headquarters are located at 75

Ninth Avenue in New York, New York (“MLB Media Corporate HQ”).




                                          2
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 3 of 29 PageID 331




                           JURISDICTION AND VENUE

      7.     This Court has original jurisdiction over this case pursuant to 28 U.S.C.

§ 1331 because it arises under the laws of the United States.

      8.     This Court has subject matter jurisdiction over this action pursuant to

47 U.S.C. § 227(b)(3).

      9.     TB Rays is subject to general personal jurisdiction in Florida because it

resides in, is permantly located in, and conducts substantial business in Florida.

      10.    TB Rays is additionally subject to personal jurisdiction in Florida

because it initiated and directed, or caused to be initiated and directed by its agent(s),

advertisement or telemarketing text messages into the state of Florida, via an ATDS

and without the requisite prior express written consent, in violation of the TCPA.

Specifically, TB Rays initiated and directed, or caused to be initiated and directed by

its agent(s), the transmission of unsolicited advertisement or telemarketing text

messages to the 8761 Number (which bears a (727) area code that specifically

corresponds to locations in Florida) and the 2432 Number (which bears a (305) area

code that also specifically corresponds to locations in Florida). Plaintiffs received

such messages while residing in and physically present in Florida. TB Rays’ products

or services advertised or marketed in such messages are similarly sold in Florida.

      11.    MLB Media is also subject to personal jurisdiction in Florida because it

initiated and directed, or caused to be initiated and directed by its agent(s),

advertisement or telemarketing text messages into the state of Florida, via an ATDS

and without the requisite prior express written consent, in violation of the TCPA.




                                            3
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 4 of 29 PageID 332




Specifically, MLB Media initiated and directed, or caused to be initiated and directed

by its agent(s), the transmission of unsolicited advertisement or telemarketing text

messages to the 8761 Number (which bears a 727 area code that specifically

corresponds to locations in Florida) and the 2432 Number (which bears a 305 area

code that specifically corresponds to locations in Florida). Plaintiffs received such

messages while residing in and physically present in Florida. MLB Media’s products

and/or services that were advertised or marketed in the complained of text messages

are similarly sold in Florida.

      12.    Plaintiffs’ claims for violation of the TCPA against Defendants, and the

resulting injuries caused to Plaintiffs by Defendants’ advertisement and

telemarketing messages, including the invasion of         Plaintiffs’ privacy, arose in

substantial part from Defendant’s direction of those messages into Florida.

      13.    Venue is proper in this judicial district under each of the bases for proper

venue set forth in 28 U.S.C. § 1391. Venue is proper in this judicial district pursuant

to § 1381(b)(1) because TB Rays resides in this district. Venue is also proper in this

judicial district under § 1391(b)(2) because a substantial part of Defendants’ actions

and omissions which gave rise to the claims asserted in this action occurred here. In

addition, venue is proper in this judicial district under § 1391(b)(3) because all

Defendants are subject to this court’s personal jurisdiction with respect to this action.

        THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

      14.    To address consumer complaints regarding certain telemarketing

practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991. The TCPA prohibits,




                                           4
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 5 of 29 PageID 333




inter alia, making any call, or sending any text message, to a wireless number via an

ATDS absent an emergency or the prior express written consent of the party called.

      15.    By enacting the TCPA, Congress made specific findings that

“unrestricted marketing can be an intrusive invasion of privacy” and a “nuisance.”

Telephone Consumer Protection Act of 1991, Pub. L. 102-243, § 2, ¶¶ 5, 10, 12, 13,

105 Stat. 2394 (1991); see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 132 S.

Ct. 740, 745, 181 L. Ed. 2d 881 (2012). Through the TCPA, Congress sought to protect

consumers from the unwanted intrusion and nuisance of unsolicited telemarketing

calls and advertisements. See Pub. L. 102-243, § 2, ¶ 12.

      16.    According to findings by the Federal Communications Commission

(“FCC”), which is vested with authority to issue regulations implementing the TCPA,

autodialed calls and texts are prohibited absent the requisite consent because such

transmissions are a greater nuisance than live solicitation calls, and receiving and

addressing such calls and texts can be costly and inconvenient. The FCC also

recognizes that wireless customers are charged for such incoming calls and texts

whether they pay in advance or after the minutes or texts are used.

      17.    According to a recent study conducted by the Pew Research Center,

“[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages

of all kinds - from coupons to phishing schemes - sent directly to user’s cell phones.”

Indeed, one of the most prevalent bulk advertisement and telemarketing methods

employed by companies today involves the use of “Short Message Services” or “SMS”,

which is a system that allows for the transmission and receipt of short text messages




                                          5
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 6 of 29 PageID 334




to and from wireless telephones (referred to simply as “text messages”). Indeed the

Pew Reseearch center believes that “57% of adults with cell phones have received

unwanted or spam text messages on their phone.”

      18.    Text messages are directed to a wireless device through a telephone

number assigned to the device. When a text message is successfully transmitted, the

recipient’s wireless phone alerts the recipient that a message has been received.

Because wireless telephones are physically carried by their owners, text messages

are received virtually anywhere in the world.

      19.    Unlike    more    conventional     commercials,    advertisement     and

telemarketing conveyed via text messages can actually cost their recipients money.

This is because wireless phone users must either pay their wireless service providers

for each text message they receive or incur a usage allocation deduction to their text

messaging or data plan, regardless of whether the message is even authorized or

wanted.

      20.    In response to growing concern over unwanted advertisements and

telemarketing material being sent to consumers via text message, the FCC updated

its rules on consent to require companies to obtain the “prior express written

consent” of the recipient before using an ATDS to make any call or send any text

message that contains “advertisements” or “telemarketing.” See 47 C.F.R.

64.1200(f)(8).




                                          6
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 7 of 29 PageID 335




             FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

      a.      Defendants’ Integrated Text Message Marketing Campaign

      21.     MLB Media is a limited partnership of the club owners of Major League

Baseball (“MLB”) which operates as the internet, telephone, and media marketing

arm for MLB.

      22.     Given that MLB club owners provided MLB Media’s initial capital

contributions, MLB Media is under constant pressure to perform.

      23.     Desperate to help drive the fan engagement that the MLB club owners

so critically rely on, and to combat nosediving ratings and declining fan engagement,

MLB Media and the club owners, including TB Rays, began skirting their obligations

under the TCPA and employed intrusive telephone marketing strategies.

      24.     As part of a sophisticated scheme to gain access to baseball fans’ cell

phones in order to bombard them with advertisements and telemarketing pitches,

MLB Media registered the following short code telephone numbers:

            Team Name:     Short Code    Registered     Registered Phone
                           Telephone      Address:         No. / Email
                           Number(s):
                Rays         42086        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
                Cubs         88019        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
               Orioles       31826        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
            Diamondbacks     76925        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
               Giants      99778/80899    MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
                Reds         66128        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
              Mariners       71532        MLB Media       (212) 485-3740
                                         Corporate HQ   matt.kelly@mlb.com
             Cardinals       82810        MLB Media       (212) 485-3740


                                          7
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 8 of 29 PageID 336




                                      Corporate HQ   matt.kelly@mlb.com
             Rockies       97475       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Phillies      49887       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Braves        78030       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            Brewers        69478       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Angels        42951       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Royals        42682       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            White Sox     244769       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            Nationals      91347       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            Red Sox        23215       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Pirates       61592       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Padres        78469       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
               Mets     48593/88932    MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Twins         51655       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Astros        26099       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Marlins       37956       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
             Indians       38955       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            Dodgers        41623       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com
            Athletics      60946       MLB Media       (212) 485-3740
                                      Corporate HQ   matt.kelly@mlb.com


      25.    The shortcode telephone numbers listed in the preceding paragraph

were each leased, purchased, or otherwise acquired by Defendant MLB Media and

are each an “MLB Media Shortcode” and collectively the “MLB Media

Shortcodes.”



                                       8
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 9 of 29 PageID 337




      26.    The MLB Media Shortcodes were all obtained from Telcordia

Technologies, Inc., a company that assigns these number resources. All the

shortcodes above are registered to the MLB Media Corporate HQ.

      27.    With control over the integrated network of short code dialing numbers

that make up the MLB Media Shortcodes, MLB Media next encourages respective

team managements to develop and copyright text message marketing campaigns for

each of the teams. These text message promotions are developed by the teams, in

many instances with the help of MLB Media. Once a promotion or advertisement is

finalized, MLB Media causes it to be sent out to consumers via text message, en

masse, from the MLB Media Shortcodes.

     b. TB Rays’ Participation in MLB Media’s Integrated Text Scheme

      28.    TB Rays operates the Tampa Bay Rays MLB team in the Eastern

Division of the American League.

      29.    TB Rays operates an advertisement and telemarketing campaign that

involves sending advertisement and telemarketing text messages to consumers’

wireless telephones without first obtaining their prior express written consent.

      30.    Through MLB Media, TB Rays uses the MLB Media Shortcode 42086 to

send advertisement and telemarketing text messages to consumers and to further

MLB Media’s and TB Rays’ marketing campaigns. Advertisement and telemarketing

text messages from Defendants that promote TB Rays are sent from MLB Media

Shortcode 42086.




                                          9
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 10 of 29 PageID 338




   c. Fernandez Receives Unsolicited Marketing Messages from Defendants

       31.   On March 22, 2018, Defendants transmitted or caused to be transmitted

 the following text message to the 2432 Number from MLB Media Shortcode 42086:

                         Opening Day is one week away!
                          Get your tickets now and join
                           the Rays for the start of the
                      2018 season. http://atmlb.com/2HTrLoi
                               Text STOP to cancel

       32.   On March 22, 2018, Defendants transmitted or caused to be transmitted

 the following text message to the 2432 Number:

                          Happy Opening Day 2018! The
                           Rays season begins today at
                            4:00pm as they take on the
                           Boston Red Sox. Game info:
                           https://bit.ly/ly2GXec8h Text
                                   STOP to cancel

       33.   On April 27, 2018, Defendants transmitted or caused to be transmitted

 the following text message to the 2432 Number:

                            Today only: $20-Press Level
                           tickets for Blue Jays vs. Rays
                         matchup on Saturday, May 5, at
                         6:10! https://atmlb.com/2qYO85D
                                Text STOP to cancel

       34.   On May 4, 2018, Defendants transmitted or caused to be transmitted

 the following text message to the 2432 Number:

                            Today only, purchase $12–
                          lower level tix for STAR WARS
                            Night on Sat. 5/25 when the
                            Rays host the O’s at 4:10 pm
                          https://atmlb.com/2rkJy0X Text
                                   STOP to cancel




                                        10
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 11 of 29 PageID 339




       35.    The messages described immediately above were received by Fernandez

 on the 2432 Number from the MLB Media Shortcode 42086.

       36.    The 2432 Number is, and at all times mentioned herein was, assigned

 to a cellular telephone service as specified in 47 U.S.C. § 227 (b)(1)(A)(iii).

    d. Thomas Receives Unsolicited Marketing Messages from Defendants

       37.    On or about September 27, 2017, Defendants transmitted or caused to

 be transmitted the following text message to the 8761 Number:

                                 The final Rays series of
                                 the 2017 season begins
                                 Friday night. Join us at
                                   the ballpark! http://
                                  atmlb.com/2XD1wAd
                                  Reply STOP to cancel

       38.    On or about November 15, 2017, Defendants transmitted or caused to

 be transmitted the following text message to the 8761 Number:

                                 Holiday Flex Packs are
                                   on sale now! Get 5
                                  tickets for $75 and a
                                  Rays Fleece Blanket
                                     with each pack.
                                     #RaysUp http://
                                  atmlb.com/2juGz5H
                                  Text STOP to cancel

       39.    On or about November 27, 2017, Defendants transmitted or caused to

 be transmitted the following text message to the 8761 Number:

                                TODAY ONLY: Purchase
                                a Flex Pack (5 tickets for
                                  $75) & get an Archer
                                 Emoji Pillow with your
                                  Rays Fleece Blanket!
                                    http://atmlb.com/



                                             11
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 12 of 29 PageID 340




                              2ibzHdj Text STOP to
                                     cancel

       40.   On or about January 19, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                              Baseball is nearly here
                              so don’t miss any of the
                                action! Rays Spring
                               Training single game
                              Tickets are on sale now.
                                 http://atmlb.com/
                              2mSPrRz Text STOP to
                                       Cancel

       41.   On or about February 7, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                                Join the Rays as we
                                 celebrate the 20th
                                anniversary of Rays
                              baseball with events all
                                  year long! http://
                                atmlb.com/2BOpkjx
                               Text STOP to cancel

       42.   On or about February 9, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                              Fan Fest is tomorrow!
                               Help us lead off the
                              start of the season at
                              Tropicana Field from
                                11am-4pm. http://
                             atmlb.com/2EJEoll Text
                                 STOP to cancel

       43.   On or about February 16, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:




                                        12
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 13 of 29 PageID 341




                             Batter up! Single Game
                              Tickets are on sale now
                                exclusively through
                              raysbaseball.com. Get
                                your tickets today!
                                 http://atmlb.com/
                             2C3DCRG Text STOP to
                                       cancel

       44.   On or about March 22, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                                Opening Day is one
                               week away! Get your
                             tickets now and join the
                             Rays for the start of the
                                2018 season. http://
                             atmlb.com/2HTrLoi Text
                                  STOP to cancel

       45.   On or about March 29, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                               Happy Opening Day
                              2018! The Rays season
                              begins today at 4:00pm
                                as they take on the
                              Boston Red Sox. Game
                                 info: https://bit.ly/
                              2GXec8h Text STOP to
                                        cancel

       46.   On or about April 27, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                              Today only: $20-Press
                               Level tickets for Blue
                              Jays vs. Rays matchup
                              on Saturday, May 5 at
                                   6:10! https://
                               atmlb.com/2qYO85D



                                        13
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 14 of 29 PageID 342




                               Text STOP to cancel

       47.   On or around May 4, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                              Today only: purchase
                              $12-lower level tix for
                              STAR WARS Night on
                                Sat. 5/26 when the
                               Rays host the O’s at
                                 4:10 p.m. https://
                               atmlb.com/2rkJyOX
                               Text STOP to cancel

       48.   On or around August 3, 2018, Defendants transmitted or caused to be

 transmitted the following text message to the 8761 Number:

                              Join the Rays tomorrow
                                    for the 2008
                                Celebration! Alumni
                               Autographs, a special
                              Pregame ceremony and
                                More! Info: https://
                              atmlb.com/20BaiFl Text
                                  STOP to cancel

       49.   On or around September 3, 2018, Defendants transmitted or caused to

 be transmitted the following text message to the 8761 Number:

                                 Today only: Get 2
                              Outfield tickets for $20-
                              to any game during the
                               Orioles vs. Rays series
                                 on September 7-9.
                                 https://atmlb.com/
                              2LETvyi Text STOP to
                                       cancel

       50.   The messages described immediately above were received by Thomas on

 the 8761 Number from the MLB Media Shortcode 42086.



                                         14
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 15 of 29 PageID 343




        51.   The 8761 Number is, and at all times mentioned herein was, assigned

 to a cellular telephone service as specified in 47 U.S.C. § 227 (b)(1)(A)(iii).

               e. The Messages Sent to the Plaintiffs’ Cell Numbers

        52.   When entered into an internet browser, the links within the text

 messages that the Plaintiffs received from the MLB Media Shortcode 42086 as

 described above bring the user to a website that offers the sale of baseball tickets and

 other merchandise. Upon information and belief, Defendants use tracking software

 to track whenever consumers, like Plaintiffs, open the messages they receive or when

 they click on one of the links contained within them.

        53.   The complained of text messages sent to the Plaintiffs’ Cell Numbers

 advertised the commercial availability of Major League Baseball tickets, game

 programming, and other merchandise.

        54.   The complained of text messages sent to the Plaintiffs’ Cell Numbers

 constitute advertisements defined by 47 C.F.R. § 64.1200(f)(1).

        55.   The complained of text messages sent to the Plaintiffs’ Cell Numbers

 were initiated for the purpose of encouraging the purchase of Major League Baseball

 tickets.

        56.   The complained of text messages sent to the Plaintiffs’ Cell Numbers

 constitute telemarketing defined by 47 C.F.R. § 64.1200(f)(12).

        57.   The source of each of the unsolicited text messages sent by Defendants

 to the Plaintiffs’ Cell Numbers was 42086, which is a short code owned or leased by

 or on behalf of Defendants or Defendants’ agent(s) or affiliate(s), and is used for




                                             15
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 16 of 29 PageID 344




 operating Defendants’ text message marketing campaigns, including the sending of

 text messages telemarketing and advertising various of Defendants’ goods and

 services.

        58.    All telephone contact by Defendants and/or their affiliates, subsidiaries,

 or agents of Defendants to Plaintiffs at the Plaintiffs’ Cell Numbers occurred via an

 ATDS (“automated telephone dialing system”) as defined by 47 U.S.C. § 227(b)(1)(A)

 because the unsolicited telemarketing text messages were sent from 42086, which is

 a short code telephone number used to message consumers en masse, and because the

 hardware and software used by Defendants or their agents to send such messages

 have the capacity to store, produce, and dial either random or sequential numbers,

 and to dial such numbers, en masse, in an automated fashion without human

 intervention. Further, the complained of text messages were written in a generic and

 impersonal manner.

        59.    The complained of text messages sent to the Plaintiffs’ Cell Numbers did

 not constitute calls made for an emergency purpose as defined by 47 U.S.C. §

 227(b)(1)(A)(i).

        60.    Defendants’ text messages were sent to the Plaintiffs without first

 providing them with disclosures to which they are entitled under the TCPA, the

 messages invaded each of the Plaintiffs’ privacy, intruded upon each of their seclusion

 and solitude, constituted a nuisance, and wasted both of their time by requiring them

 to interact with the messages. Further, Defendant’s text messages caused Plaintiffs

 to incur tangible harms such as loss of cell phone battery life and financial losses in




                                            16
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 17 of 29 PageID 345




 requiring them to recharge his phone. Finally, Defendants’ text messages constituted

 a temporary electronic intrusion upon each of the Plaintiffs’ cell phones.

       61.    The Plaintiffs have no reason to believe, that absent a Court Order,

 Defendants would voluntarily stop violating the TCPA.

                   f. MLB Media Runs Text Blasts Nationwide

       62.    The advertisement and telemarketing text messages that the Plaintiffs

 received on the Plaintiffs’ Cell Numbers are part of a common course of conduct and

 practice developed, orchestrated, and managed by MLB Media.

       63.    A non-exhaustive recitation of MLB Media’s nationwide and unlawful

 texting practices through which MLB Media sent advertisement and telemarketing

 text messages to consumers is set forth below.

       64.    MLB Media used MLB Media Shortcode 99778 to send the following

 advertisement and telemarketing text messages: on March 4, 2018 (“WATCH the

 Giants vs. Dodgers”); March 22, 2018 (“Watch LIVE”); April 6, 2018 (“Game to start

 at 3:05 p.m.”); April 16, 2018 (“Run the 5k/10k/half marathon on 9/9/18 to get [a

 bobblehead]”); May 10, 2018 (“Watch Giants”); August 11, 2018 (“Limited Tix

 available”); November 27, 2018 (“Get your Opening Day and Yankees tickets”);

 January 8, 2019 (“receive a shirt”); February 9, 2019 (“Tickets on sale now”); and

 February 21, 2019 (“Buy now”).

       65.    MLB Media also used MLB Media Shortcode 88019 to send similar

 advertisement and telemarketing text messages on September 14, 2019 (“chance to

 purchase 2018 postseason tickets”); January 25, 2019 (“Secure your 8- or 14-game




                                           17
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 18 of 29 PageID 346




 ticket pack”); and on February 22, 2019 (“Secure your Cubs tickets”).

        66.    MLB Media likewise used MLB Media Shortcode 37956 to send

 advertisement and telemarketing messages on March 28, 2018 (“Get to Marlins Park

 early”); April 2, 2018 (“Tix still available”); April 9, 2018 (“Join us for a division-rival

 matchup”); April 13, 2018 (“Tonight is Burger & Beer Friday at Marlins Park!”); and

 May 24, 2018 (“Buy: https://atmlb.com/2Lqhr9T”).

        67.    MLB Media similarly utilized MLB Media Shortcode 244769 to send

 advertisement and telemarketing messages on July 27, 2018 (“Marvel Super Hero ™

 Night”); July 31, 2018 (“White Sox Bleachers & Brews: 1 bleacher ticket + 2 beers for

 just $22”); August 8, 2018 (“Bobbleheads presented by Wintrust, first 20K”); and

 August 11, 2018 (“jackpot is already at $20,000- - Sales end at the end of the 6th

 inning”).

        68.    Consistent with MLB Media’s common course of conduct and practice,

 MLB Media used MLB Media Shortcode 71532 to send the following advertisement

 and telemarketing text messages on May 10, 2018: (“$10-seats for his next home

 start”); and May 22, 2018 (“Mariners Flash Sale: $10-Bleacher Sears”).

        69.    MLB Media used MLB Media Shortcode 42951 to send the following

 advertisement and telemarketing text messages: “5/19 is Wine Night at The Big A”

 (May 18, 2018); “Join the Halos at The Big A on 6/3 for Family Sunday” (May 30,

 2018); and “Fans get a Trout Birthday shirt” (August 3, 2018).

        70.    Consistent with MLB Media’s common course of conduct and practice,

 MLB Media used MLB Media Shortcode 41623 to urge consumers to purchase




                                             18
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 19 of 29 PageID 347




 baseball tickets by promoting their scarcity: “Limited Dodgers tix left” (April 20,

 2018).

          71.   Consistent with MLB Media’s commom course of conduct and practice,

 MLB Media sent advertisement and telemarketing text messages using MLB Media

 Shortcode 26099 to offer fans a chance to “See the Ring and Championship Fan

 Collection NOW https://atmlb.com/2JfzBdn”) (April 3, 2018). When entered into an

 internet browser, the link within the text messages sent from the MLB Media

 Shortcode 26099 brings the consumer to a website offering, inter alia, subscriptions

 to MLB.TV, the sale of baseball tickets, and the sale of MLB trademarked

 merchandise.

          72.   Through MLB Media’s common practice and course of conduct MLB

 Media sent the following similar advertisement and telemarketing text messages:

 “Tix still available” (April 2, 2018) (MLB Media Shortcode 41835); “Use your refund

 for 53% off Nats tix” (April 17, 2018) (MLB Media Shortcode 91347); “Tune in to

 tonight’s game” (September 7, 2018) (MLB Media Shortcode 38955); “4 tix, parking

 & 2 OF play passes for $49” (April 26, 2018) (MLB Media Shortcode 42682); “Tickets

 are $10 and up” (May 17, 2018) (MLB Media Shortcode 66128); and “Yankees are

 coming to Oracle Part this weekend! Tickets available – starting at $49

 https://atmlb.com/2UVwpNm”) (April 25, 2019) (MLB Media Shortcode 80899).

          73.   MLB Media sent or caused to be sent advertisement and telemarketing

 text messages to consumers from each of MLB Media’s Shortcodes.




                                          19
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 20 of 29 PageID 348




        74.   The text messages sent by MLB Media from the MLB Media Shortcodes

 advertised the commercial availability of Major League Baseball tickets, game

 programming, and other merchandise.

        75.   The text messages sent by MLB Media from the MLB Media Shortcodes

 constitute advertisements defined by 47 C.F.R. § 64.1200(f)(1).

        76.   The text messages sent by MLB Media from the MLB Media Shortcodes

 were initiated for the purpose of encouraging the purchase of Major League Baseball

 tickets.

        77.   The text messages sent by MLB Media from the MLB Media Shortcodes

 constitute telemarketing defined by 47 C.F.R. § 64.1200(f)(12).

        78.   The source of each of the text messages sent by MLB Media from the

 MLB Media Shortcodes were all five to six digit short code telephone numbers (as set

 forth above), which are short codes owned or leased by or on behalf of MLB Media or

 MLB Media’s agent(s) or affiliate(s), and are used for operating MLB Media’s and its

 agents’ or affiliates’ text message marketing campaigns, including the sending of text

 messages to Plaintiffs and others to market and advertise various of MLB Media’s

 and its agents’ or affiliates’ goods and services.

        79.   All telephone contact by MLB Media and/or its affiliates, subsidiaries,

 or agents occurred via an ATDS as defined by 47 U.S.C. § 227(b)(1)(A) because the

 unsolicited telemarketing text messages were sent from the MLB Media Shortcodes,

 which are short code telephone numbers used to message consumers en masse, and

 because the hardware and software used by MLB Media or its agents to send such




                                            20
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 21 of 29 PageID 349




 text messages have the capacity to store, produce, and dial either random or

 sequential numbers, and to dial such numbers, en masse, in an automated fashion

 without human intervention. Further, the complained of text messages were all

 written in a generic and impersonal manner thus demonstrating their automated

 dissemination.

        80.      The complained of text messages sent from the MLB Media Shortcodes

 did not constitute calls made for an emergency purpose as defined by 47 U.S.C. §

 227(b)(1)(A)(i).

                            CLASS ACTION ALLEGATIONS

        81.      The Plaintiffs bring this lawsuit as a class action on behalf of themselves

 individually and all other similarly situated persons as a class action pursuant to

 F.R.C.P. 23(b)(3). The classes the Plaintiffs seek to represent are comprised of and

 defined as follows and collectively referred to as the “Class”:

              a. As it relates to MLB Media:

                 All persons within the United States who, without having
                 provided the required prior express written consent,
                 received a text message, sent by or on behalf of Defendants
                 or an affiliate, subsidiary, or agent of Defendants from any
                 MLB Media Shortcode.

              b. As it relates to MLB Media and TB Rays:

                 All persons within the United States who, without having
                 provided the required prior express written consent,
                 received a text message, sent by or on behalf of TB Rays or
                 an affiliate, subsidiary, or agent of TB Rays from short code
                 telephone number 42086.




                                               21
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 22 of 29 PageID 350




       82.     Excluded from the Classes are Defendants, any entity in which

 Defendants have a controlling interest or which has a controlling interest of either of

 Defendants, and any of Defendants’ legal representatives, assigns or successors. Also

 excluded is any judge presiding over this case and any member of any such judge’s

 immediate family. Members of the Classes are referred to as “Class Members.”

       83.    Plaintiffs reserve the right to modify the definition of the Class (or add

 one or more subclasses) after further discovery.

       84.    Plaintiffs and all Class Members have been impacted and harmed by the

 acts of Defendants and/or their agents, affiliates or subsidiaries.

       85.    Plaintiffs seek injunctive relief and monetary damages on behalf of

 themselves and the Classes.

       86.    This action may properly be brought and maintained as a class action

 pursuant to Fed. R. Civ. P. 23(b)(3). This class action satisfies the numerosity,

 typicality, adequacy, commonality, predominance and superiority requirements.

       87.    Upon application by Plaintiffs’ counsel for certification of the Classes,

 the Court may also be requested to utilize and certify subclasses in the interests of

 manageability, justice, and/or judicial economy.

       88.    Numerosity. The number of persons within the Class is substantial,

 believed to amount to thousands of persons dispersed throughout the United States.

 It is therefore impracticable to join each member of the Class as a named plaintiff.

 Further, the size and relatively modest value of the claims of the individual members

 of the Class renders joinder impracticable. Accordingly, utilization of the class action




                                           22
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 23 of 29 PageID 351




 mechanism is the most economically feasible means of determining and adjudicating

 the merits of this litigation.

        89.    Typicality. Plaintiffs each received at least one text message from

 Defendants sent via an ATDS without providing their “prior express written consent”

 to receive “advertisement or “telemarketing” text messages via an “ATDS” within the

 meaning of the TCPA. Consequently, the Plaintiffs’ claims are typical of those of the

 other Class Members they seek to represent, and Plaintiffs’ interests are consistent

 with and not antagonistic to those of the other Class Members they seek to represent.

 Plaintiffs and all Class Members have been impacted by, and face continuing harm

 resulting from, Defendant’s violations and/or misconduct as alleged herein.

        90.    Adequacy. As Class representatives, Plaintiffs have no interests that

 are adverse to, or conflict with, the interests of the absent Class Members and they

 are able to fairly and adequately represent and protect the interests of the Class

 Members. The Plaintiffs have raised viable claims of the type reasonably expected to

 be raised by the Class Members and will vigorously pursue those claims. If necessary,

 the Plaintiffs may seek leave to amend this Complaint to add additional

 representatives of the Class or assert additional claims.

        91.    Competency of Class Counsel. The Plaintiffs have both retained and are

 represented by experienced, qualified and competent counsel committed to

 prosecuting this action. These counsel are experienced in handling complex class

 action claims, including alleging violations of the TCPA.

        92.    Commonality and Predominance. There are well defined common




                                          23
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 24 of 29 PageID 352




 questions of fact and law that exist as to all members of the Class and predominate

 over any questions affecting only individual members of the Class. These common

 legal and factual questions do not vary from Class Member to Class Member, may be

 determined without reference to the individual circumstances of any class member,

 and include (but are not limited to) the following:

             a. Whether Defendants and/or any of their affiliates, subsidiaries, or

                agents transmitted, or caused to be transmitted, advertisement or

                telemarketing text messages to Class Members’ cellular telephones;

             b. Whether the text messages transmitted by Defendants and/or any of

                their affiliates, subsidiaries, or agents were transmitted using an

                automatic telephone dialing system;

             c. Whether Defendants and/or any of their affiliates, subsidiaries, or

                agents can prove their burden that they obtained prior express written

                consent (as defined by 47 C.F.R. 64.1200(f)(8)) of all receipients to send

                the complained of text messages;

             d. Whether the complained of conduct was knowing and/or willful;

             e. Whether Defendants and/or any of their affiliates, subsidiaries, or

                agents should be enjoined from engaging in such conduct in the future.

       93.      Superiority. A class action is superior to other available methods for the

 fair and efficient adjudication of this controversy because individual litigation of the

 claims of all Class Members is impracticable. Even if Class Members could afford to

 pursue individual litigation, the Court system could not. It would be unduly




                                             24
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 25 of 29 PageID 353




 burdensome to the courts for individual litigation of numerous cases to proceed.

 Individualized litigation also presents the potential for varying, inconsistent or

 contradictory judgments, and would magnify the delay and expense to all parties and

 the court system resulting from multiple trials of the same factual issues. By contrast,

 the maintenance of this action as a class action, with respect to some or all the issues

 presented herein, presents few management difficulties, conserves the resources of

 the parties and of the court system and protects the rights of each Class Member. The

 Plaintiffs do not anticipate any difficulty in the management of this action as a class

 action.

       94.    Superiority is also present here because class wide relief is essential to

 compel compliance with the TCPA. The interest of Class Members in individually

 controlling the prosecution of separate claims is small because the statutory damages

 in an individual action for violation of the TCPA are small. Management of these

 claims is likely to present significantly fewer difficulties than are presented in many

 class claims because the text messages at issue are all automated and the Class

 Members, by definition, did not provide the prior express written consent required

 under the statute to authorize such text messages to their cellular telephones. The

 Class Members can be readily located and notified of this class action through

 Defendants’ records and, if necessary, the records of cellular telephone providers.

 Indeed, Defendants have been regularly contacting the Class Members, albeit

 unlawfully, using records already in their possession.

       95.    Additionally, the prosecution of separate actions by individual Class




                                           25
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 26 of 29 PageID 354




 Members may create a risk of multiple adjudications with respect to them that would,

 as a practical matter, be dispositive of the interests of other members of the Class

 who are not parties to such adjudications, thereby substantially impairing or

 impeding the ability of such nonparty Class Members to protect their interests. The

 prosecution of individual actions by Class Members could further establish

 inconsistent results and/or establish incompatible standards of conduct for

 Defendants.

       96.     Defendants and/or any of their affiliates, subsidiaries, or agents have

 acted on grounds generally applicable to the Class, thereby making final injunctive

 relief and corresponding declaratory relief with respect to the Class appropriate.

       97.     Moreover, on information and belief, the TCPA violations complained of

 herein are substantially likely to continue in the future if an injunction is not entered.

                                 CAUSES OF ACTION

                            FIRST CLAIM FOR RELIEF
                   VIOLATION OF THE TCPA (47 U.S.C. § 227)
               (On Behalf of Plaintiffs and the Class Against Defendant)

       98.     Plaintiffs hereby incorporate paragraphs 1-97 of this Consolidated

 Amended Class Action Complaint as if fully stated here.

       99.     The foregoing acts and omissions constitute violations of the TCPA,

 including but not limited to each of the above-cited provisions of 47 U.S.C. § 227.

       100.    Because of the Defendants’ violations of 47 U.S.C. § 227, Plaintiffs and

 all Class Members are entitled to, and seek, injunctive relief prohibiting such conduct

 violating the TCPA in the future.




                                            26
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 27 of 29 PageID 355




          101.   Plaintiffs and all Class Members are also entitled to, and seek, an award

 of $500.00 in statutory damages for each text message transmitted in violation of the

 TCPA pursuant to 47 U.S.C. § 227(b)(3).

          102.   The Plaintiffs and Class Members also seek an award of attorneys’ fees

 and costs.

                            SECOND CLAIM FOR RELIEF
                     KNOWING AND/OR WILLFUL VIOLATION
                            OF THE TCPA (47 U.S.C. § 227)
                 (On Behalf of Plaintiffs and the Class Against Defendants)

          103.   Plaintiffs hereby incorporate paragraphs 1-97 of this Consolidated

 Amended Class Action Complaint as if fully stated here.

          104.   The foregoing acts and omissions constitute knowing and/or willful

 violations of the TCPA, including but not limited to each of the above-cited provisions

 of 47 U.S.C. § 227.

          105.   Because of Defendants’ knowing and/or willful violations of 47 U.S.C. §

 227, Plaintiffs and all Class Members are entitled to, and seek, injunctive relief

 prohibiting such conduct violating the TCPA in the future.

          106.   Plaintiffs and all Class Members are also entitled to, and seek, treble

 damages of up to $1,500.00 for each message transmitted in violation of the TCPA

 pursuant to 47 U.S.C. § 227(b)(3).

          107.   Plaintiffs and Class Members also seek an award of attorneys’ fees and

 costs.




                                             27
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 28 of 29 PageID 356




                                   PRAYER FOR RELIEF

        Plaintiffs pray for relief and judgment in their favor, as follows:

        A.     Injunctive relief prohibiting such violations of the TCPA in the future;

        B.     As a result of the Defendants’ violations of 47 U.S.C. §227(b)(1),

 Plaintiffs seek for themselves and each Class Member $500.00 in statutory damages

 for each and every violative text message;

        C.     As a result of the Defendants’ willful and/or knowing violations of 47

 U.S.C. § 227(b)(1), Plaintiffs seeks for themselves and each Class Member treble

 damages, as provided by the statute, of up to $1,500.00 for each and every violative

 text message;

        D.     An award of attorneys’ fees and costs to counsel for Plaintiffs and the

 Class; and

        E.     An Order certifying this action to be a proper class action pursuant to

 Fed. R. Civ. P. 23, establishing appropriate Classes and any additional subclasses as

 alleged herein or as the Court deems appropriate, finding that the Plaintiffs are

 proper representatives of the Classes, and appointing Plaintiffs’ counsel as counsel

 for the Class.

                              DEMAND FOR JURY TRIAL

        The Plaintiffs, on behalf of themselves and the Classes, hereby demand a jury

 trial on all issues so triable.




                                           28
Case 8:18-cv-01187-TPB-JSS Document 80 Filed 10/07/19 Page 29 of 29 PageID 357




 October 7, 2019                    Respectfully submitted,

                                    By: /s/ Ruben Conitzer
                                    David P. Milian (Fla. Bar No. 844421)
                                    Email: dmilian@careyrodriguez.com
                                    Secondary: mmartucci@careyrodriguez.com
                                    Juan J. Rodriguez (Fla. Bar No. 613843)
                                    Email: jrodriguez@careyrodriguez.com
                                    Secondary: service@ careyrodriguez.com
                                    Ruben Conitzer (Fla. Bar No. 100907)
                                    Email: rconitzer@careyrodriguez.com
                                    Secondary: cperez@careyrodriguez.com
                                    CAREY RODRIGUEZ MILIAN GONYA LLP
                                    1395 Brickell Avenue, Suite 700
                                    Miami, FL 33131
                                    Telephone: (305) 372-7474
                                    Facsimile: (305) 372-7475
                                    Counsel for Lead Named Plaintiff Chad
                                    Fernandez

                                    Benjamin W. Raslavich
                                    Email: ben@theKRfirm.com
                                    KUHN RASLAVICH, P.A.
                                    2114 W. Kennedy Blvd., Suite B
                                    Tampa, FL 33606
                                    Tel: (813) 422-7782
                                    Fax: (813) 422-7783
                                    Counsel for Named Plaintiff James Thomas




                                     29
